DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Overview
Claims 1-3 and 7-13 are allowed
35 U.S.C. § 103 rejection of claims 14-17 and 20-22 maintained

Claim Rejections - 35 U.S.C. § 103

The following is a quotation of pre-AIA  35 U.S.C. § 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-17 and 20-22 are rejected under pre-AIA  35 U.S.C. § 103(a) as being unpatentable over Gruner et al., U.S. Patent App. Pub. No. 2010/0178543 A1 [hereinafter Gruner]; Zhamu et al., U.S. Patent App. Pub. No. 2011/0104571 A1 [hereinafter Zhamu 2011]; Padhi et al., U.S. Patent App. Pub. No. 2011/0070487 A1 [hereinafter Padhi]; Zhamu et al., U.S. Patent App. Pub. No. 2009/0117466 A1 [hereinafter Zhamu 2009]; Zhong et al., U.S. Patent App. Pub. No. 2008/0089013 A1 [hereinafter Zhong]; and
any one of Hong, U.S. Patent No. 5,766,799, Wang et al., U.S. Patent App. Pub. No. 2013/0302697 A1 [hereinafter Wang ‘697], Chen et al., U.S. Patent App. Pub. No. 2013/0271085 A1 [hereinafter Chen ‘085], Chen et al., U.S. Patent App. Pub. No. 2013/0260246 A1 [hereinafter Chen ‘246], Chen et al., U.S. Patent App. Pub. No. 2013/0224603 A1 [hereinafter Chen ‘603], Wang et al., U.S. Patent App. Pub. No. 2013/0216894 A1 [hereinafter Wang ‘894], Zhamu et al., U.S. Patent App. Pub. No. 2013/0202945 A1 [hereinafter Zhamu ‘945], Chen et al., U.S. Patent App. Pub. No. 2013/0171502 A1 [hereinafter Chen ‘502], Zhamu et al., U.S. Patent App. Pub. No. 2013/0162216 A1 [hereinafter Zhamu ‘216] Zhamu et al., U.S. Patent App. Pub. No. 2013/0213677 A1 [hereinafter Zhamu ‘677]. 
Regarding claims 14 & 17, the following references teach the claim. Parentheses after a claim limitation denote the reference’s teachings. 
I. Gruner as evidenced by or alternatively in view of Zhamu 2011
A dual electroplating cell comprising (battery or/and supercapacitor with anode and cathode; Gruner [0061]-[0064], figs. 1, 6-7, 10, 13-15, 18): 
(a) an anode (anode; Gruner [0011], [0014], fig. 1); 
(b) a cathode (cathode, id.); 
(c) an electrolyte component containing therein ions of at least a first metal (lithium; Gruner [0199]-[0202]); 
(d) a porous separator disposed between the anode and the cathode (porous separator; Gruner [0011], [0054], [0072], figs. 1, 6-7, 10, 13-15, 18); and 
wherein said cathode is made of a porous integrated cathode current collector, having surface areas to capture and store metal ions directly thereon, without using a separate cathode active material {nanostructured films such as randomly distributed carbon nanotubes (hereinafter “CNT”) and graphene flakes with high surface area would be porous and serve as both electrode/active material and charge collector; Gruner [0061]-[0064], figs. 1, 6-7, 10, 13-15, 18}, when said cell is discharged, and to release ions of said first metal when said cell is charged (factual reference Zhamu 2011 shows that storage devices operate by having the cathode capture ions during a discharge and by having the cathode release ions during a charge; Zhamu 2011 [0031], [0062], [0073], [0077]-[0078], fig. 3) and that is in direct and physical contact with said electrolyte (nanostructured films such as CNTs and graphene flakes “act as the electrode, in intimate contact with electrolyte,” since they are intimate contact the electrode would be in direct and physical contact with the electrolyte; Gruner [0061], figs. 1, 6-7, 10, 13-15, 18); and/or 
wherein said anode is made of a porous integrated anode current collector, having surface areas to capture and store metal ions directly thereon, without using an additional or a separate anode active material {nanostructured films such as randomly distributed carbon nanotubes (hereinafter “CNT”) and graphene flakes with high surface area would be porous and serve as both electrode/active material and charge collector; Gruner [0061]-[0064], figs. 1, 6-7, 10, 13-15, 18}, when said cell is charged, and to release ions of said first metal when said cell is discharged (factual reference Zhamu 2011 shows that batteries operate by having the anode release ions during a discharge and by having the anode capture ions during a charge; Zhamu 2011 [0031], [0062], [0073], [0077]-[0078], fig. 3) and that is in direct and physical contact with said electrolyte (nanostructured films such as CNTs and graphene flakes “act as the electrode, in intimate contact with electrolyte,” since they are intimate contact the electrode would be in direct and physical contact with the electrolyte; Gruner [0061], figs. 1, 6-7, 10, 13-15, 18), 
wherein ions of said first metal are shuttled between said anode current collector surface areas and said cathode current collector surface areas during charging and discharging of said cell (charge/discharge, which would shuttle ions; Gruner abstract, [0073]-[0075], [0077]-[0081], [0133] figs. 20-21, 24, 31, see also Zhamu 2011 [0031], [0062], [0073], [0077]-[0078], fig. 3).
The preamble phrase “dual electroplating” is a statement that recites purpose or intended use. See MPEP § 2111.02 et seq. Because the cited prior art teaches the structural limitations of the claim, the prior art is also structurally capable of performing the claimed functions. See id.
As an alternative rejection, the following limitations would have been obvious: (1) “a porous cathode current collector having surface areas to capture and store ions . . . when said cell is discharged, and to release ions of said first metal when said cell is charged,” (2) “a porous anode current collector having surface areas to capture and store ions . . . when said cell is charged, and to release ions of said first metal when said cell is discharged,” and (3) “wherein ions of said first metal are shuttled between said anode current collector surface areas and said cathode current collector surface areas during charging and discharging of said cell.”
The ions must charge and discharge to some electrode and Zhamu 2011 teaches that having the ions to go towards the cathode during discharge and towards the anode during charge is a suitable process to do so.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s charging and discharging to have the ions go towards the cathode during discharge and towards the anode during charge to yield the predictable result of having a suitable process to charge and discharge an energy storage device.
II. Ion Source - Zhamu 2011
Gruner does not explicitly teach (e) an ion source of at least said first metal disposed in said anode or said cathode and in electronic contact therewith.
However, Zhamu 2011 teaches that an anode with pores between filaments would accommodate lithium particles before the first discharge cycle. See Zhamu 2011 [0100], fig 1. A person having ordinary skill in the art would also have recognized that the anode would be a suitable position to have a source of lithium in the form of particles. Zhamu 2011 [0100], [0105].
It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Gruner’s anode to have Zhamu 2011’s lithium particles accommodated within anode pores to yield the predictable result of having a suitable position to have a source of lithium for a battery. See id.
III. Cathode Surface Area – Padhi
Gruner is silent on the cathode having a specific surface area greater than 100 m2/g.
Padhi teaches that cathode specific surface areas of more than 1,000 m2/g are suitable for batteries. Padhi [0038].
	It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Gruner’s cathode to have Padhi’s specific surface area to yield the predictable result of having a suitable specific surface area for a battery. See id.
IV. Anode Surface Area - Zhamu 2009
Gruner is silent on the anode having a specific surface area greater than 100 m2/g.
However, Zhamu 2009 teaches the use of exfoliated graphite flakes which have a specific surface area greater than about 100 or even 500 m2/g. Zhamu 2009 [0073]. A person having ordinary skill in the art would recognize that Zhamu 2009’s specific surface area would be a suitable specific surface area for an anode. See id.
It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified Gruner’s filaments with Zhamu 2009’s specific surface area greater than about 100/500 m2/g to yield the predictable result of having a suitable specific surface area for an anode. See id.
Where the claimed range overlaps or lies inside the range disclosed by the prior art, the claimed range is obvious. MPEP § 2144.05(I).
Because the claimed range overlaps the range or point(s) disclosed by the prior art, it would have been obvious to a person having ordinary skill in the art to select the overlapping range or point(s) disclosed by the prior art.
V. Without Solid-State diffusion or Intercalation - Zhong
Gruner is silent on without having to undergo solid-state diffusion or intercalation.
However, Zhong teaches that mesopores provide excess capacity for electrolytes by providing “additional electrolyte in a localized region to provide additional ions for charge-discharge cycles.” Zhong [0009].
	It therefore would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the recited prior art with mesopores to provide excess capacity for electrolytes by providing “additional electrolyte in a localized region to provide additional ions for charge-discharge cycles.” Zhong [0009].
	The specification teaches that “meso-scaled pores (2-50 nm, preferably 2-10 nm) allow the entry of electrolyte, exposing more carbon-hexagon planes . . . in the meso-porous graphitic or carbonaceous material to the electrolyte. This is advantageous because these pores enable a greater amount of surface areas to be in physical contact with electrolyte and capable of capturing metal ions directly from the electrolyte. These metal ions thus do not have to travel to these planes or surfaces through otherwise very slow internal solid-state diffusion.” App. Spec. p. 19 para. 3. Furthermore, the specification further states that without slow solid-state diffusion, there is no intercalation. App. Spec. pp. 11-12.
In other words, if there are meso-scaled pores, then the limitation is taught. Because Zhong teaches the meso-scale pores, this limitation is taught.
VI. Current Collector Material
Gruner is silent on wherein said cathode current collector or anode current collector is a porous, electrically conductive material selected from carbon-coated metal foam, graphene-coated metal foam, perforated metal sheet, carbon-coated porous metal sheet, graphene-coated porous metal sheet, surface-passivated porous metal, conductive polymer foam, or a combination thereof.
Any one of the following references teach the claimed material.
A. Hong
Gruner does teach that it is desirable to have a high surface area for the film. Gruner [0061], fig. 1. Gruner also teaches that metals such as nickel are typical electrode materials and that a foam is a typical form that may be used as an electrode. Gruner [0150]-[0154].
Like Gruner, Hong also teaches a foam. Hong col. 10 ll. 50-54, col. 11 ll. 25-30. Hong further teaches electrode materials such as a perforated sheet which can be made from a metal such as nickel or a nickel-plated plastic and a foam which may be made from nickel-plated plastics (teaching the claimed “conductive polymer foam”). Id. Hong also prefers the porosity to be high, thus a person having ordinary skill in the art would have used a perforated nickel sheet or nickel-plated plastic foam with a high surface area. See id.
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the aforementioned prior art’s electrode material with Hong’s perforated nickel sheet or nickel-plated plastic foam (i.e. “conductive polymer foam”) to yield the predictable result of having a suitable electrode material with high surface area.
B. or any one of Wang ‘697, Chen ‘085, Chen ‘246, Chen ‘603, Wang ‘894, Zhuma ‘945, Chen ‘502, or Zhamu ‘216
Gruner teaches that the materials used may include polymer nanofibers. Gruner [0058], fig. 1. Any one of Wang ‘697, Chen ‘085, Chen ‘246, Chen ‘603, Wang ‘894, Zhuma ‘945, Chen ‘502, or Zhamu ‘216 teaches the use of not just polymer nanofibers, but also carbon-coated metal foam, perforated metal sheet, carbon-coated porous metal sheet, and conductive polymer foam. See Wang ‘697 [0032], claim 12, Chen ‘085 [0066], claims 33-34, Chen ‘246 [0059], claims 19-21, Chen ‘603 [0064] claims 24-26, Wang ‘894 [0079], claim 14, Zhuma ‘945 [0073], claim 10, Chen ‘502 [0081], claim 27, or Zhamu ‘216 [0078], claim 7. 
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s polymer nanofibers with any one of Wang ‘697, Chen ‘085, Chen ‘246, Chen ‘603, Wang ‘894, Zhuma ‘945, Chen ‘502, or Zhamu ‘216’s carbon-coated metal foam, perforated metal sheet, carbon-coated porous metal sheet, or conductive polymer foam to yield the predictable result of having a suitable electrode material.
C. or Zhamu ‘677
Gruner teaches that the materials used may include carbon nanotubes. Gruner [0061]-[0064], fig. 1. Zhamu ‘677 teaches the use of not just carbon nanotubes, but also perforated metal sheet and porous conductive polymer foam. Zhamu ‘677 [0113].
It therefore would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the aforementioned prior art’s carbon nanotubes with Zhamu ‘677’s perforated metal sheet or porous conductive polymer foam to yield the predictable result of having a suitable electrode material.	 
Regarding claim 17, this claim is rejected for similar reasons stated in the claim 14 rejection.
Regarding claim 15, the prior art teaches the dual electroplating cell of claim 14, wherein the ion source comprises a chip, foil, powder, particle, fiber, rod, wire, film, coating, or a combination thereof of said first metal, alloy of said first metal, or compound of said first metal in contact with said anode current collector or said cathode current collector (lithium particles in contact). Zhamu 2011 [0100], [0105]; see also claim 14 rejection.
Regarding claim 16, the prior art teaches the dual electroplating cell of claim 14, wherein said first metal is selected from: (A) an alkali metal selected from lithium (Li) . . . (lithium). See claim 1 rejection (showing Gruner teaching claim 1(a)’s lithium citing [0199]-[0202] and Zhamu 2011 teaching that lithium is disposed on the current collectors citing [0100]).
Regarding claims 20-21, the prior art teaches the dual electroplating cell of claim 14 wherein said cathode or anode current collector has a specific surface area (claim 20) from 500-1500 m2/g or (claim 21) greater than 1000 m2/g (rejected for similar reasons as claim 14). See claim 14 rejection.
Where the claimed range overlaps or lies inside the range disclosed by the prior art, the claimed range is obvious. MPEP § 2144.05(I).
Because the claimed range overlaps the range or point(s) disclosed by the prior art, it would have been obvious to a person having ordinary skill in the art to select the overlapping range or point(s) disclosed by the prior art.
Regarding claim 22, the recited prior art teaches the dual electroplating cell of claim 14, wherein said conductive polymer foam contains a binder and/or reinforcement filler selected from a resin binder, a conductive polymer binder, a carbonized resin binder, carbon nanotube, carbon nanofiber, or a combination thereof (the aforementioned prior art teaches a material other than a conductive polymer foam thus need not teach the rest of this limitation).

Allowable Subject Matter
Claims 1-3 & 7-13 are allowed.

Response to Arguments
Applicant’s latest filed arguments have been fully considered and are addressed below.
	
The Examiner has considered Applicant’s argument that there was a pendency of eight years and the supervisor be informed. Remarks p. 7.
The Examiner respectfully submits the supervisor was informed. The Examiner also respectfully submits that Applicant’s previous amendments of striking species as they were found in each action was very time consuming.

The Examiner has considered Applicant’s argument that the spec’s table 1 compared to Gruner’s figures 30 & 36 display unexpected results.
The Examiner respectfully submits that "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." MPEP § 716.02(d). The evidence is not commensurate in scope with claim 14 since table 1 lacks data for the anode’s perforated metal sheet, carbon-coated porous metal sheet, graphene-coated porous metal sheet, surface-passivated porous metal sheet, conductive polymer foam, and combinations thereof in addition to lacking data for all of the claimed cathode materials. 

	
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ho-Sung Chung whose telephone number is (571)270-7578.  The examiner can normally be reached on Monday-Friday, 9 AM - 6 PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HO-SUNG CHUNG/Examiner, Art Unit 1794